Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/515717 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (US pat. App. Pub. 20170330187) and in view of Whitehead et al hereafter Whitehead (US pat. 6085030).  
7.	As per claims 1, 11, and 20 Kohli discloses a method, a system, and a non-transitory medium comprising: receiving, by a hardware processor, input data from a first client device; and based on the input data: generating, by the hardware processor, a software component environment; associating, by the hardware processor, the software component environment with a set of data connections to a set of external software services, the set of external software services being available for use by an operation associated with the software component environment (paragraphs: 17-18, 24, and 32 wherein it emphasizes that payment software component environment connects with set of external server software services through set of data connections and services are available for using by the software component); associating, by the hardware processor, the software component environment with first data connection setting information for a first data connection in the set of data connections, the first data connection setting information specifying use of first stored authentication information, associated with the software component environment, to establish access to a first external software service through the first data connection; associating, by the hardware processor, the software component environment with second data connection setting information for a second data connection in the set of data connections (paragraphs: 21-22, 26-30, wherein it elaborates that the first data connection setting 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Whitehead’s teachings of the endpoint being associated with the software component environment with the teachings of Kohli, for the purpose of effectively protecting the software component from the unauthorized intruders.  
5.	As per claim 2, Kohli discloses the method, wherein the second data connection setting information specifies use of second stored authentication information, associated with the software component environment, to establish access to the second external software service through the second data connection (paragraphs: 18, 40, 54). 

7.	As per claim 4, Kohli discloses the method, wherein the generating the first stored authentication information comprises: authenticating with the first external software service based on credentials of an external user account provided by an administrative user at the first client device; receiving an authentication token from the first external software service upon successful authentication based on the credentials of the external user account; and storing the authentication token as first stored authentication information (paragraphs: 21, 34, 45). 
8.	As per claim 5, Kohli discloses the method, wherein the authenticating with the first external software service based on credentials of the external user account provided by the administrative user at the first client device comprises: causing a sign-in page associated with the external user account to appear on the first client device (paragraphs: 29, 35, 51). 
9.	As per claim 6, Kohli discloses the method, wherein the second data connection setting information specifies use of stored end user-provided authentication information to establish access to the second external software service through the second data connection, the method further comprising: generating the stored end user-provided authentication information by: authenticating with the second external software service based on credentials of an external user account provided by an end user at a second client device; receiving an authentication token from the second external software service upon successful authentication based on the credentials of the external user 
10.	As per claim 7, Kohli discloses the method, wherein the generating the stored end user-provided authentication information further by: associating the stored end user-provided authentication information with a user account of the end user used to access the endpoint (paragraphs: 44, 55). 
11.	As per claim 8, Kohli discloses the method, wherein the authenticating with the second external software service based on credentials of the external user account provided by the end user at the second client device comprises: causing a sign-in page associated with the external user account to appear on the second client device (paragraphs: 23, 30, 31).
12.	As per claim 9, Kohli discloses the method comprising: determining, by the hardware processor, whether the first stored authentication information has expired; and in response to determining that the first stored authentication information has expired, refreshing, by the hardware processor, the first stored authentication information with the first external software service (paragraphs: 20, 26, 27). 
13.	As per claim 10, Kohli discloses the method comprising: determining, by the hardware processor, whether authentication based on the first stored authentication information has failed when attempting to establish access to the first external software service through the first data connection; and in response to determining that authentication based on the first stored authentication information has failed, retrying, by the hardware processor, authentication based on the first stored authentication information (paragraphs: 19, 24, 37). 

Citation of References
15. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Rahardjo et al (US pat. app. Pub. 20180041543): discusses an information handling system and configured to provide management of the information handling system via management traffic communicated between the management controller and a dedicated management network external to the information handling system, performing authenticity checks for each of a plurality of sequentially loaded software components of the management controller and controlling execution of the plurality of software components and access by the software components to one or more information handling resources of the information handling system based on the authenticity checks and a configurable policy associated with the management controller, wherein such control of execution and access permits execution of and access by those software components passing the authenticity checks in the event of failure by at least one of the software components.  
Kaushal et al (US pat. App. Pub. 20170264612): elaborates that providing a universal security handler for use with a cloud-based integration platform. A universal security configuration interface can be provided to capture custom values, syntaxes, and/or grammars for a common set of security properties for different implementations of a 
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).